DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, 21, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouyoumjian et al (US 2013/0245561).
Regarding claim 1, Kouyoumjian discloses a fluid dispenser comprising a barrel 420 defining a longitudinal axis terminating at a first fluid delivery end region 210 (fig. 9), a dispenser body 520 movable along the barrel relative to the first fluid delivery end region in a first phase between a pre-dispensing configuration (location A in fig. 10) and a dispensed configuration (location E in fig. 10), and in a second phase between the dispensed configuration (location E in fig. 10) and a locked post-dispensing configuration (location F in fig. 10), wherein the dispenser body is configured to rotate about the longitudinal axis during the first phase for aligned orientation with at least one locking structure (260d and opposing wall) configured to lock the dispenser body in the locked post-dispensing configuration during travel in the second phase (page 11, para. 0101).
Regarding claim 2, Kouyoumjian discloses that the dispenser body includes a needle carrier 310 with a second fluid delivery end region 130 defined thereon (fig. 9).
Regarding claim 3, Kouyoumjian discloses that the needle carrier is configured to be in a retracted position within the barrel in the locked post-dispensing configuration (page 11, para. 0101).
Regarding claim 4, Kouyoumjian discloses that the dispenser body includes a fluid capsule carrier 510 movable relative to the needle carrier in the first phase to dispense fluid from a carrier capsule 310 (page 10, para. 0093).
Regarding claim 5, Kouyoumjian discloses that the dispenser body includes a plunger structure 30 movable relative to the fluid capsule carrier in at least part of the first phase to pressurize a carried capsule (page 9, para. 0090; page 11, para. 0101).
Regarding claim 6, Kouyoumjian discloses that the fluid capsule carrier is configured, during at least art of the first phase to travel with the plunger structure (page 11, para. 0101: during movement from position A to position B, the plunger is not moving relative to the carrier as the capsule has not been punctured yet, once position B is reached, the capsule engages the needles).
Regarding claim 7, Kouyoumjian discloses that during at least part of the first phase, the fluid capsule carrier is configured to rotate axially between lock-unaligned (position D in fig. 10) and lock-aligned (position E in fig. 10) angular positions.
Regarding claim 8, Kouyoumjian discloses at least one rotation interface (slanted wall of protrusion 220 engaging with slanted walls of track 230) defined across a plurality of elements respectively on the fluid capsule carrier and the needle carrier, to enable axial rotation of the fluid capsule carrier relative to the barrel (fig. 10).
Regarding claim 13, Kouyoumjian discloses that the fluid capsule carrier 510 includes a capsule carrier body (portion extending proximally from connector 180 in fig. 9), comprising an open end region (proximal end which receives capsule) opposite the second fluid delivery end region (distal end) to receive the plunger structure therethrough (plunger extends to the distal end of the capsule at the end of delivery).
Regarding claim 21, Kouyoumjian discloses that the locking structure includes a lock interface 260b to fix the dispenser body at a locking location when the dispenser body is in the lock-aligned angular position (page 11, para. 0101; fig. 10).
Regarding claim 27, Kouyoumjian discloses that the lock interface is configured between the locking structure (track) extending laterally outwardly from the needle carrier (fig. 10) and at least one transverse locking edge formation 220 extending transversely across a surface of the barrel at the locking location (slanted proximal edge of 220 extends transversely across the surface of the barrel), wherein the locking structure is configured to travel toward and engage the transverse locking edge formation at the locking location when in the lock-aligned angular position (point F in fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouyoumjian.
Regarding claim 16, Kouyoumjian discloses that the capsule carrier body is cylindrical (fig. 10) and includes one or more guide tracks including a first guide path (position A through position E) and second guide path (position E through position F).  Kouyoumjian discloses that the tracks include one or more tracks (page 4, para. 0031), and appears to show three tracks spaced equally around the circumference of the device (fig. 6).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kouyoumjian to include two tracks space symmetrically around the axis of the device, because two is incorporated in the disclosure of one or more, and the example shown depicting three tracks provides guidance to a person of ordinary skill in the art as to how two tracks would be arranged.  The device would work equally well with either two or three tracks.
Allowable Subject Matter
Claims 9, 10, 14, 15, 29-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783